      Case 09-20654-JNP           Doc 358 Filed 09/12/21 Entered 09/13/21 00:13:52                           Desc
                                 Imaged Certificate of Notice Page 1 of 8
Form 137 − aplccmpn

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 09−20654−JNP
                                         Chapter: 7
                                         Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   LocalBizUSA, Inc.
   Metro Office Suites
   120 Wood Ave South
   Suite 2021
   Iselin, NJ 08830
Social Security No.:

Employer's Tax I.D. No.:


                      NOTICE OF HEARING ON APPLICATION FOR COMPENSATION

      NOTICE IS HEREBY GIVEN that there will be a hearing held before the honorable Jerrold N. Poslusny Jr.
on:

Date:     10/21/21
Time:      02:00 PM
Location:  4th Floor Courtroom 4C, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street,
Camden, NJ 08101−2067

for the purpose of acting on applications for compensation. Attendance by debtor(s) or creditors is welcome, but not
required.
      The following applications for compensation have been filed:

APPLICANT(S)
Obermayer Rebmann Maxwell & Hippel LLP, Special Counsel

COMMISSION OR FEES
Fees: $200,000.00
EXPENSES
$0.00

If this is a chapter 13 case, the fees and expenses awarded:

                will not reduce the amount to be paid to general unsecured
                creditors under the plan.

                will reduce the amount to be paid to general unsecured
                creditors under the plan as follows:

Debtor(s) or other parties who wish to object must file an objection not later than 7 days prior to the hearing date.
Objections must be filed with the Court and served on the applicant and other interested parties.
     Case 09-20654-JNP          Doc 358 Filed 09/12/21 Entered 09/13/21 00:13:52                      Desc
                               Imaged Certificate of Notice Page 2 of 8
     An appearance is not required on an application for compensation unless an objection is filed.




Dated: September 10, 2021
JAN: har

                                                                       Jeanne Naughton
                                                                       Clerk
            Case 09-20654-JNP                    Doc 358 Filed 09/12/21 Entered 09/13/21 00:13:52                                                Desc
                                                Imaged Certificate of Notice Page 3 of 8
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 09-20654-JNP
LocalBizUSA, Inc.                                                                                                      Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-1                                                  User: admin                                                                 Page 1 of 6
Date Rcvd: Sep 10, 2021                                               Form ID: 137                                                              Total Noticed: 60
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 12, 2021:
Recip ID                 Recipient Name and Address
db                     + LocalBizUSA, Inc., Metro Office Suites, 120 Wood Ave South, Suite 2021, Iselin, NJ 08830-2736
aty                    + Adam P. Wofse, LaMonica Herbst & Maniscalco, LLP, A Partner of the Firm, 3305 Jerusalem Avenue, Suite 201, Wantagh, NY
                         11793-2028
aty                    + Braverman &Kaskey, P.C., One Liberty Place, 1650 Market Street, 56th Flr, Philadelphia, PA 19103-7337
aty                    + Chryssa Yaccarino, Kelly & Brennan, P.C., Coast Capital Building, 1011 Hwy 71, Suite 200, Spring Lake, NJ 07762-3232
aty                    + John Hargrave & Associates, 117 Clements Bridge Road, Barrington, NJ 08007-1803
aty                    + Kasen & Kasen, Society Hill Office Park, Suite 3, 1874 E. Marlton Pike, Cherry Hill, NJ 08003-2038
aty                    + McDowell Posternock Apell & Detrick, PC, 46 West Main Street, Maple Shade, NJ 08052-2432
aty                    + Obermayer, Rebmann, Maxwell & Hippel, % Edmond George, Esq., One Penn Ctrwell & Hippel, 19th Floor, 1617 JFK Blvd Philadelphia,
                         PA 19103-1833
ptcrd                  + Anthony Bruno, 515 Pelham Road, Cherry Hill, NJ 08034-2750
ptcrd                  + Barbara Buono, 7 Dartmouth Court, Marlton, NJ 08053-2810
cr                     + Becker Meisel LLC, Eisenhower Plaza II, 354 Eisenhower Parkway, Suite 1500, Livingston, NJ 07039-1023
cr                     + Globalsoft Digital Solutions, 371 Route 17 North, Mahwah, NJ 07430-2128
cr                    #+ Jerome M. Larson, Jr., 29 E. Garfield Avenue, Atlantic Highlands, NJ 07716-1429
ptcrd                  + Joseph Zaccardi, 93 Remsterville Road, Elmer, NJ 08318-2940
ptcrd                    Lawrence Kienle, 25 E Continental Drive, Medford, NJ 08055
intp                   + North American Marketing Tours, c/o Eric A. Browndorf, Esq., Cooper Levenson Law Offices, 1125 Atlantic Ave, Atlantic City, NJ
                         08401-4812
acc                    + Sharer Petree Brotz & Snyder, 1103 Laurel Oak Road, Suite 105B, Voorhees, NJ 08043-4376
cr                     + Stark & Stark, Stark & Stark, 993 Lenox Drive, Lawrenceville, NJ 08648-2389
acc                    + Thomas Freund, Morowitz & Company, LLC, 248 S. New York Road, Galloway, NJ 08205-9648
cr                     + Unique Billing Services, Inc., 40 Baldwin Road, Parsippany, NJ 07054-2986
acc                    + Virtus Group, LLC, 352 Wall Street, Princeton, NJ 08540-1517
509816365              + Anthony Buono, c/o Braverman Kaskey, One Liberty Place, Philadelphia, PA 19103-4201
513682135              + Anthony J. Bruno, c/o John E. Kaskey, Esquire, 1650 Market Street, 56th Floor, Philadelphia, PA 19103-7337
509816366              + Barbara Buono, c/o Braverman Kaskey, One Liberty Place, Philadelphia, PA 19103-4201
509816367                Becker Meisel, 354 Livingston Avenue, Livingston, NJ 07039
509971103              + Becker Meisel LLC, 354 Eisenhower Parkway, Suite 1500, Livingston, NJ 07039-1023
509816368              + Ceredian, PO Box 10989, Newark, NJ 07193-0989
509816370                DeWitt & Ross, 139335 Bishop's Dr., Ste. 300, Brookfield, WI 53005
513682136              + Dr. Joseph Zeccardi, c/o John E. Kaskey, Esquire, 1650 Market Street, 56th Floor, Philadelphia, PA 19103-7337
513682158              + Dr. Lawrence F. Kienle, c/o John E. Kaskey, Esquire, 1650 Market Street, 56th Floor, Philadelphia, PA 19103-7337
514831574              + Dr. Lawrence Kienle, CAPEHART & SCATCHARD, P.A., 8000 Midlantic Drive, Suite 300 S, Mt. Laurel, NJ 08054-1549
509816371              + Dr.Joseph Zeccardi, c/o Braverman Kaskey, One Liberty Place, Philadelphia, PA 19103-4201
509816373              + Global Soft, 371 State Rte. 17, Mahwah, NJ 07430-2128
509816374              + ICMG, 303 Dorchester Drive, Egg Harbor Township, NJ 08234-7673
513681475              + Ioannis Primallis, c/o Adam P. Wofse, Esq., LaMonica Herbst & Maniscalco, LLP, 3305 Jerusalem Avenue, Suite 201, Wantagh, New
                         York 11793-2028
509816376              + Jack Shaffer, 96 Louis Drive, Montville, NJ 07045-9050
509816377              + Jerry Larson, 40 Baldwin Road, Parsippany, NJ 07054-2986
509816379              + Joseph Fiore, 301 Promenade, Edgewater, NJ 07020-2108
            Case 09-20654-JNP                    Doc 358 Filed 09/12/21 Entered 09/13/21 00:13:52                                               Desc
                                                Imaged Certificate of Notice Page 4 of 8
District/off: 0312-1                                                  User: admin                                                                Page 2 of 6
Date Rcvd: Sep 10, 2021                                               Form ID: 137                                                             Total Noticed: 60
513665498             +    Joseph Fiore, 6 Allen Road, North Caldwell, NJ 07006-4606
509816380             +    Kleinbard Bell & Brecker, One Liberty Place, Philadelphia, PA 19103-4201
509816381             +    Lanciano & Associates, 2 N. Highway 31, Pennington, NJ 08534-1624
509816383             +    Lenny Salerno, 6 Effingham Low Court, Montville, NJ 07045-9305
509816384             +    Netcentric Computer Solutions, 107 Georgia Road, Freehold, NJ 07728-8039
509816385             +    NetcentricStrand Management, 61 Princeton Hightstown Road, Princeton Junction, NJ 08550-1120
509816386             +    North American Consulting & Marketing, 555 New Jersey Avenue, Absecon, NJ 08201-2441
512699085             +    Richard J. Pepsny, 240 Maple Avenue, Red Bank, NJ 07701-1731
509816387             +    Robert Larson, 8 Northfield Court, Hazlet, NJ 07730-1259
509958978             +    STATE OF NEW JERSEY, DIVISION OF EMPLOYER ACCOUNTS, PO BOX 379, TRENTON NEW JERSEY 08625-0379
514933550            ++    STATE OF NEW JERSEY, DIVISION OF TAXATION BANKRUPTCY UNIT, PO BOX 245, TRENTON NJ 08646-0245 address filed
                           with court:, State Of New Jersey, Division Of Taxation, Bankruptcy Section, PO Box 245, Trenton, NJ 08695-0245
510800495                  Solutions Inc, 61 Princeton Highstown Road, Princeton Junction NJ 08550-1120
509816388              +   Stark & Stark, PO Box 5315, Princeton, NJ 08543-5315
513754391              +   State of Vermont, 109 State Street, Montpelier, VT 05609-0002
509816389              +   Tele Solutions, 26760 Adams Road, Los Gatos, CA 95033-8178
509816391              +   Unique Billing Solutions LLC, 40 Baldwin Road, Parsippany, NJ 07054-2986
509816392              +   Virtus Group, 221 Witherspoon Street, Suite 201, Princeton, NJ 08542-3240

TOTAL: 55

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: usanj.njbankr@usdoj.gov
                                                                                        Sep 10 2021 20:29:00      U.S. Attorney, 970 Broad St., Room 502, Rodino
                                                                                                                  Federal Bldg., Newark, NJ 07102-2534
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Sep 10 2021 20:29:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235
acc                    + Email/Text: ddileo@giulianomiller.com
                                                                                        Sep 10 2021 20:29:00      Alfred T. Giuliano, Giuliano Miller & Co., LLC.,
                                                                                                                  Berlin Business Park, 140 Bradford Drive, West
                                                                                                                  Berlin, NJ 08091-9216
509816375                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Sep 10 2021 20:29:00      Internal Revenue Service, PO Box 21126,
                                                                                                                  Philadelphia, PA 19114
513579408              + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Sep 10 2021 20:29:00      United States Trustee, One Newark Center, Suite
                                                                                                                  2100, Newark, NJ 07102-5235

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
509816390                      Telesolutions
cr               *+            Robert Larson, 8 Northfield Court, Hazlet, NJ 07730-1259
510133566        *P++          STATE OF NEW JERSEY, DIVISION OF TAXATION BANKRUPTCY UNIT, PO BOX 245, TRENTON NJ 08646-0245,
                               address filed with court:, State of New Jersey, PO Box 245, Trenton New Jersey 08646
514893463        *+            Teich Groh, 691 State Highway 33, Trenton, New Jersey 08619-4407
acc              ##+           Giuliano, Miller & Co, LLC, Berlin Business Park, 140 Bradford Drive, West Berlin, NJ 08091-9216
509816369        ##+           Daniel Shaffer, 4890 Quill Court, Palm Beach, FL 34685-3699
513477869        ##+           DeWitt Ross & Stevens S.C., Sharon Galonski, 13935 Bishop's Drive Suite 300, Brookfield, WI 53005-6605
509816372        ##+           Gil Jeffrey, 42 Longview Avenue, Randolph, NJ 07869-3006
509816378        ##+           John Primallis, 23 Wood Chase lane, Kinnelon, NJ 07405-3334
509816382        ##+           Lawrence Kienle, c/o POA Robert S. Lewis, Esq., 133 Algonquin Trail, Medford, NJ 08055-1425
514893415        ##+           Teich Groh, 691 State Highway 33, Trenton, New Jersey 08619-4407

TOTAL: 1 Undeliverable, 3 Duplicate, 7 Out of date forwarding address


                                                     NOTICE CERTIFICATION
             Case 09-20654-JNP                Doc 358 Filed 09/12/21 Entered 09/13/21 00:13:52                                         Desc
                                             Imaged Certificate of Notice Page 5 of 8
District/off: 0312-1                                              User: admin                                                           Page 3 of 6
Date Rcvd: Sep 10, 2021                                           Form ID: 137                                                        Total Noticed: 60

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 12, 2021                                       Signature:            /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 10, 2021 at the address(es) listed
below:
Name                            Email Address
Adam P. Wofse
                                on behalf of Creditor Daniel Shaffer awofse@lhmlawfirm.com ncr@lhmlawfirm.com

Adam P. Wofse
                                on behalf of Creditor Jack Shaffer awofse@lhmlawfirm.com ncr@lhmlawfirm.com

Andrea Dobin
                                on behalf of Cross Defendant Kleinbard Bell & Brecker LLP adobin@msbnj.com

Andrea Dobin
                                on behalf of 3rd Party Plaintiff Kleinbard Bell & Brecker LLP adobin@msbnj.com

Andrea Dobin
                                on behalf of Defendant Kleinbard Bell & Brecker LLP adobin@msbnj.com

Andrew J. Kelly
                                on behalf of Interested Party Pat Giglio akelly@kbtlaw.com
                                wsheridan@kbtlaw.com;saudino@kbtlaw.com;tgraga@kbtlaw.com;pschenke@kbtlaw.com

Andrew J. Kelly
                                on behalf of Defendant Jeffrey Rosenberg akelly@kbtlaw.com
                                wsheridan@kbtlaw.com;saudino@kbtlaw.com;tgraga@kbtlaw.com;pschenke@kbtlaw.com

Anthony Sodono, III
                                on behalf of Mediator Anthony Sodono III asodono@msbnj.com

Barry R. Sharer
                                on behalf of Accountant Sharer Petree Brotz & Snyder CShapiro@SharerPBS.com BSharer@SharerPBS.com;nj83@ecfcbis.com

Barry W. Frost
                                on behalf of Debtor LocalBizUSA Inc. bfrost@teichgroh.com

Barry W. Frost
                                on behalf of Debtor LocalbizUSA Inc bfrost@teichgroh.com

Ben Becker
                                on behalf of Creditor Becker Meisel LLC bhbecker@becker.legal dakent@becker.legal;maferrentino@becker.legal

Brian R. Isen
                                on behalf of Interested Party North American Marketing Tours Inc., International Consulting Management Group LLC and Louis
                                Freedman rsolomon@foxrothschild.com

Brian R. Isen
                                on behalf of Interested Party North American Marketing Tours Inc. and International Consulting Management Group LLC
                                rsolomon@foxrothschild.com

Brian W. Hofmeister
                                on behalf of Debtor LocalBizUSA Inc. bwh@hofmeisterfirm.com, j119@ecfcbis.com

Christopher J. Stanchina
                                on behalf of Accountant Thomas Freund chris@stanchinalaw.com

Christopher J. Stanchina
                                on behalf of Defendant Thomas J. Freund chris@stanchinalaw.com

Christopher J. Stanchina
                                on behalf of Interested Party Christopher J. Stanchina chris@stanchinalaw.com
            Case 09-20654-JNP           Doc 358 Filed 09/12/21 Entered 09/13/21 00:13:52                                             Desc
                                       Imaged Certificate of Notice Page 6 of 8
District/off: 0312-1                                        User: admin                                                                Page 4 of 6
Date Rcvd: Sep 10, 2021                                     Form ID: 137                                                             Total Noticed: 60
Christopher J. Stanchina
                           on behalf of Defendant Jeffrey Rosenberg chris@stanchinalaw.com

Chryssa Yaccarino
                           on behalf of Interested Party Jeffrey Rosenberg cyaccarino@kbtlaw.com
                           akelly@kbtlaw.com;wsheridan@kbtlaw.com;tgraga@kbtlaw.com;mgifford@kbtlaw.com

Chryssa Yaccarino
                           on behalf of Cross Defendant Jeffrey Rosenberg cyaccarino@kbtlaw.com
                           akelly@kbtlaw.com;wsheridan@kbtlaw.com;tgraga@kbtlaw.com;mgifford@kbtlaw.com

Chryssa Yaccarino
                           on behalf of Defendant Jeffrey Rosenberg cyaccarino@kbtlaw.com
                           akelly@kbtlaw.com;wsheridan@kbtlaw.com;tgraga@kbtlaw.com;mgifford@kbtlaw.com

Chryssa Yaccarino
                           on behalf of Interested Party Pat Giglio cyaccarino@kbtlaw.com
                           akelly@kbtlaw.com;wsheridan@kbtlaw.com;tgraga@kbtlaw.com;mgifford@kbtlaw.com

David A. Kasen
                           on behalf of Creditor Committee Official Committee of Unsecured Creditors dkasen@kasenlaw.com

David A. Kasen
                           on behalf of Attorney Kasen & Kasen dkasen@kasenlaw.com

David L. Braverman
                           on behalf of Petitioning Creditor Lawrence Kienle dbraver@braverlaw.com
                           dmarano@braverlaw.com;dmayfield@braverlaw.com

David L. Braverman
                           on behalf of Petitioning Creditor Barbara Buono dbraver@braverlaw.com dmarano@braverlaw.com;dmayfield@braverlaw.com

David L. Braverman
                           on behalf of Plaintiff LocalBizUSA Inc. dbraver@braverlaw.com, dmarano@braverlaw.com;dmayfield@braverlaw.com

David L. Braverman
                           on behalf of Petitioning Creditor Anthony Bruno dbraver@braverlaw.com dmarano@braverlaw.com;dmayfield@braverlaw.com

David L. Braverman
                           on behalf of Petitioning Creditor Joseph Zaccardi dbraver@braverlaw.com dmarano@braverlaw.com;dmayfield@braverlaw.com

Edmond M. George
                           on behalf of Trustee John W. Hargrave edmond.george@obermayer.com
                           michael.vagnoni@obermayer.com;Lucille.acello@obermayer.com;helen.belair@obermayer.com;turner.falk@obermayer.com;col
                           een.schmidt@obermayer.com

Edmond M. George
                           on behalf of Plaintiff LocalBizUSA Inc., by and through John W. Hargrave, Chapter 7 Trustee edmond.george@obermayer.com,
                           michael.vagnoni@obermayer.com;Lucille.acello@obermayer.com;helen.belair@obermayer.com;turner.falk@obermayer.com;col
                           een.schmidt@obermayer.com

Edmond M. George
                           on behalf of Debtor LocalBizUSA Inc. edmond.george@obermayer.com,
                           michael.vagnoni@obermayer.com;Lucille.acello@obermayer.com;helen.belair@obermayer.com;turner.falk@obermayer.com;col
                           een.schmidt@obermayer.com

Eric A. Browndorf
                           on behalf of Interested Party North American Marketing Tours ebrowndorf@cooperlevenson.com lnewton@cooperlevenson.com

Francis J. Ballak
                           on behalf of Defendant Louis Freedman francis@gmslaw.com

Jeffrey M. Sponder
                           on behalf of U.S. Trustee United States Trustee jeffrey.m.sponder@usdoj.gov jeffrey.m.sponder@usdoj.gov

Jill M. Horton-Miller
                           on behalf of Creditor Daniel Shaffer jhorton@pearcelaw1.com

Jill M. Horton-Miller
                           on behalf of Creditor Alba Primallis jhorton@pearcelaw1.com

Jill M. Horton-Miller
                           on behalf of Creditor John Primallis jhorton@pearcelaw1.com

Jill M. Horton-Miller
                           on behalf of Creditor Lenny Salerno jhorton@pearcelaw1.com

Jill M. Horton-Miller
                           on behalf of Creditor Jack Shaffer jhorton@pearcelaw1.com

John E. Kaskey
                           on behalf of Plaintiff LocalBizUSA Inc. jkaskey@braverlaw.com, dmarano@braverlaw.com;gollotto@braverlaw.com
              Case 09-20654-JNP        Doc 358 Filed 09/12/21 Entered 09/13/21 00:13:52                                          Desc
                                      Imaged Certificate of Notice Page 7 of 8
District/off: 0312-1                                        User: admin                                                            Page 5 of 6
Date Rcvd: Sep 10, 2021                                     Form ID: 137                                                         Total Noticed: 60
John E. Kaskey
                          on behalf of Creditor Anthony Bruno jkaskey@braverlaw.com dmarano@braverlaw.com;gollotto@braverlaw.com

John E. Kaskey
                          on behalf of Petitioning Creditor Lawrence Kienle jkaskey@braverlaw.com dmarano@braverlaw.com;gollotto@braverlaw.com

John E. Kaskey
                          on behalf of Creditor Lawrence Kienle jkaskey@braverlaw.com dmarano@braverlaw.com;gollotto@braverlaw.com

John E. Kaskey
                          on behalf of Petitioning Creditor Joseph Zaccardi jkaskey@braverlaw.com dmarano@braverlaw.com;gollotto@braverlaw.com

John E. Kaskey
                          on behalf of Petitioning Creditor Barbara Buono jkaskey@braverlaw.com dmarano@braverlaw.com;gollotto@braverlaw.com

John E. Kaskey
                          on behalf of Creditor Joseph Zeccardi jkaskey@braverlaw.com dmarano@braverlaw.com;gollotto@braverlaw.com

John E. Kaskey
                          on behalf of Debtor LocalBizUSA Inc. jkaskey@braverlaw.com, dmarano@braverlaw.com;gollotto@braverlaw.com

John E. Kaskey
                          on behalf of Creditor Barbara Buono jkaskey@braverlaw.com dmarano@braverlaw.com;gollotto@braverlaw.com

John E. Kaskey
                          on behalf of Debtor LocalbizUSA Inc jkaskey@braverlaw.com, dmarano@braverlaw.com;gollotto@braverlaw.com

John E. Kaskey
                          on behalf of Petitioning Creditor Anthony Bruno jkaskey@braverlaw.com dmarano@braverlaw.com;gollotto@braverlaw.com

John Louis Slimm
                          on behalf of Interested Party Christopher J. Stanchina jlslimm@mdwcg.com lmevans@mdwcg.com

John W. Hargrave
                          trustee@hargravelaw.com jwh@trustesolutions.net

John W. Hargrave
                          on behalf of Plaintiff LocalBizUSA Inc., by and through John W. Hargrave, Chapter 7 Trustee trustee@hargravelaw.com,
                          jwh@trustesolutions.net

John W. Hargrave
                          on behalf of Trustee John W. Hargrave trustee@hargravelaw.com jwh@trustesolutions.net

Julian Alan Schulman
                          on behalf of Creditor Globalsoft Digital Solutions jschulman@suffernlaw.com
                          mkissel@suffernlaw.com;r56782@notify.bestcase.com

Kevin M Hart
                          on behalf of Creditor Stark & Stark khart@stark-stark.com ccarlson@stark-stark.com

Kevin M Hart
                          on behalf of Defendant Stark & Stark khart@stark-stark.com ccarlson@stark-stark.com

Ramanjit K. Chawla
                          on behalf of Creditor State Of New Jersey Division Of Taxation ramanjit.chawla@dol.lps.state.nj.us

Raymond M. Patella
                          on behalf of Interested Party North American Marketing Tours Inc., International Consulting Management Group LLC and Louis
                          Freedman rpatella@kraemerburns.com

Richard J. Pepsny
                          on behalf of Creditor Robert Larson pepsnylawfirm@msn.com

Richard J. Pepsny
                          on behalf of Creditor Jerome M. Larson Jr. pepsnylawfirm@msn.com

Robert J Reilly, III
                          on behalf of Non Compliance Robert J Reilly III rreilly@rswlegal.com

Robert J Reilly, III
                          on behalf of Defendant Stark & Stark rreilly@rswlegal.com

Steven J. Brog
                          on behalf of Unknown Role Type Capaldi Reynolds & Pelosi P.A. sjbrog@pmbb.com

Timothy Patrick McCann
                          on behalf of Defendant Jeffrey Rosenberg tmccann@kbtlaw.com

Turner Falk
                          on behalf of Plaintiff LocalBizUSA Inc., by and through John W. Hargrave, Chapter 7 Trustee turner.falk@obermayer.com,
                          coleen.schmidt@obermayer.com

Turner Falk
            Case 09-20654-JNP          Doc 358 Filed 09/12/21 Entered 09/13/21 00:13:52                                   Desc
                                      Imaged Certificate of Notice Page 8 of 8
District/off: 0312-1                                      User: admin                                                       Page 6 of 6
Date Rcvd: Sep 10, 2021                                   Form ID: 137                                                    Total Noticed: 60
                          on behalf of Trustee John W. Hargrave turner.falk@obermayer.com coleen.schmidt@obermayer.com

United States Trustee
                          USTPRegion03.NE.ECF@usdoj.gov

William G. Wright
                          on behalf of Petitioning Creditor Lawrence Kienle wwright@capehart.com jlafferty@capehart.com


TOTAL: 71
